Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-7, 10, 14-19,21-22, 26, 28 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUN (US20100328499) hereafter SUN.

1. Regarding claim 1, SUN discloses an information processing device (figs 1-5 shows the system/device for processing images), comprising: 
processing circuitry configured to acquire an image captured according to an imaging instruction by an imaging device mounted on a mobile object (figs 1-5 and paras 0002, 0009-0012, 0018, 0026-0028, 0032, 0035-0039 and 0041 shows and discloses the portable system/device 10 using light weight mobile CPU’s and electronic components in the aircraft initializing and controlling the image acquisition of the aerial images using the cameras (i.e imaging instructions to capture the images by the imaging device/camera) mounted on the aircraft/aerial/UAV’s meeting the claim limitations of processing circuitry configured to acquire an image captured according to an imaging instruction by an imaging device mounted on a mobile object), 
acquire sensor information including position information about the mobile object from a sensor device according to an exposure notification signal, the exposure notification signal being transmitted from the imaging device in response to the imaging instruction (figs 1, 4 and paras 0036.0040 discloses “The master control software 62 initializes in step 64 a GPS/IMU device in the instrument module 26 and acquires GPS/IMU position and altitude measurement data into dedicated computer buffer. It initializes in step 66 and tags time events for computer generated trigger pulses 23 that trigger Camera 12 and Camera 14 simultaneously (the trigger ports of Cameras 12 & 14 are parallel connected as shown in FIG. 1). It initializes in steps 68 and 70 Cameras 12 and 14 and their drives; in step 76 it collects and names image data, and directs the data to their dedicated SSDs 24, 25 and tags time events of each mid-point exposure into dedicated computer buffers and the GPS/IMU event buffer, where the mid-point exposure is precisely timed by the OEMV GPS receiver (manufactured by Novatel of Canada) inside the GPS/IMU device. All imaging and non-imaging measurements are assigned with GPS-referenced time. The geo-reference frame metadata files are automatically generated in real time by the software in FIG. 4 to provide the position, velocity, and altitude solutions for each frame of exposures that are programmably triggered by the imaging system 10. These real time altitude measurements comprise the camera absolute orientations to an East-North-Up (ENU) local tangent reference coordinate system at the instant of the exposure in the form of pitch, roll, and yaw angles. The GPS/IMU (KVH CNS-5000) produces real time position and altitude estimations which give about 0.5 m position accuracy and 0.01 degree roll/pitch accuracy and 0.03 degrees yaw accuracy using WAAS GPS configuration. Using a Real Time Kinematic (RTK) GPS configuration, the position estimate can achieve up to 1 cm and the angular accuracy of the altitude measurement can be improved up to the instantaneous field of view using either a COTS third party post processing software like Inertial Explorer of NovAtel, in Canada or other known automatic postprocessing software known to one skilled in the art” meeting the above limitations of acquire sensor information including position information about the mobile object from a sensor device according to an exposure notification signal, the exposure notification signal being transmitted from the imaging device in response to the imaging instruction, examiner notes that the specifics of exposure notification signal are not required by the current claim), and 
store the position information included in the acquired sensor information in association with the acquired image (figs 1, 4, steps 66-76 and para 36 shows and discloses  The master control software 62 initializes in step 64 a GPS/IMU device in the instrument module 26 and acquires GPS/IMU position and altitude measurement data into dedicated computer buffer. It initializes in step 66 and tags time events for computer generated trigger pulses 23 that trigger Camera 12 and Camera 14 simultaneously (the trigger ports of Cameras 12 & 14 are parallel connected as shown in FIG. 1). It initializes in steps 68 and 70 Cameras 12 and 14 and their drives; in step 76 it collects and names image data, and directs the data to their dedicated SSDs 24, 25 and tags time events of each mid-point exposure into dedicated computer buffers and the GPS/IMU event buffer, where the mid-point exposure is precisely timed by the OEMV GPS receiver (manufactured by Novatel of Canada) inside the GPS/IMU device. In steps 74 and 76 the master software 60 organizes the event logging time series and reformats them into real-time metadata files for each frame captured and a collective metadata file for all frames captured for a whole line and then saves them into mass storage devices 24, 25 meeting the above limitations of store the position information included in the acquired sensor information in association with the acquired image).

2. Regarding claim 2, SUN discloses the information processing device according to claim 1, wherein the sensor information includes altitude information about the mobile object (figs 1, 4, steps 66-76 and paras 0036, 0038, 0041 shows and discloses  The master control software 62 initializes in step 64 a GPS/IMU device in the instrument module 26 and acquires GPS/IMU position and altitude measurement data into dedicated computer buffer of the mobile object (i.e system 10 of aircraft, UAV) meeting the above claim limitations). 

3. Regarding claim 3, SUN discloses the information processing device according to claim 1, wherein the sensor information includes inclination information about the mobile object (para 0036 discloses These real time altitude measurements comprise the camera absolute orientations to an East-North-Up (ENU) local tangent reference coordinate system at the instant of the exposure in the form of pitch, roll, and yaw angles (i.e inclination of the mobile object or aircraft or UAV’s etc).  

4. Regarding claim 4, SUN discloses the information processing device according to claim 1, wherein the exposure notification signal indicates an exposure timing related to the capture of the image by the imaging device (para 0036 discloses It initializes in steps 68 and 70 Cameras 12 and 14 and their drives; in step 76 it collects and names image data, and directs the data to their dedicated SSDs 24, 25 and tags time events of each mid-point exposure into dedicated computer buffers and the GPS/IMU event buffer, where the mid-point exposure is precisely timed by the OEMV GPS receiver (manufactured by Novatel of Canada) inside the GPS/IMU device meeting the above claim limitations).  

5. Regarding claim 5, SUN discloses the information processing device according to claim 4, wherein the sensor information is most recent sensor information at a point in time of the exposure timing (para 0036 discloses It initializes in steps 68 and 70 Cameras 12 and 14 and their drives; in step 76 it collects and names image data, and directs the data to their dedicated SSDs 24, 25 and tags time events of each mid-point exposure into dedicated computer buffers and the GPS/IMU event buffer, where the mid-point exposure is precisely timed by the OEMV GPS receiver (manufactured by Novatel of Canada) inside the GPS/IMU device meeting the above claim limitations).  

6. Regarding claim 6, SUN discloses the information processing device according to claim 1, wherein the processing circuitry is further configured to compute new sensor information from the sensor information, and associate the new sensor information with the image (para 0036 discloses It initializes in steps 68 and 70 Cameras 12 and 14 and their drives; in step 76 it collects and names image data, and directs the data to their dedicated SSDs 24, 25 and tags time events of each mid-point exposure into dedicated computer buffers and the GPS/IMU event buffer, where the mid-point exposure is precisely timed by the OEMV GPS receiver (manufactured by Novatel of Canada) inside the GPS/IMU device meeting the above claim limitations).  
7. Regarding claim 7, SUN discloses the information processing device according to claim 4, wherein the exposure timing is (para 0036 discloses It initializes in steps 68 and 70 Cameras 12 and 14 and their drives; in step 76 it collects and names image data, and directs the data to their dedicated SSDs 24, 25 and tags time events of each mid-point exposure into dedicated computer buffers and the GPS/IMU event buffer, where the mid-point exposure is precisely timed by the OEMV GPS receiver (manufactured by Novatel of Canada) inside the GPS/IMU device meeting the above claim limitations, due to the recital of or only one is required to be met.).  

8. Regarding claim 10, SUN discloses the information processing device according to claim 1, wherein the processing circuitry is further configured to create a composite image by arranging a plurality of images on a basis of the sensor information, the plurality of images including the acquired image (figs 1-3, paras 0018, 0034-0036 discloses creating a panorama image (i.e a composite image) from the plurality of captured images).  

9. Regarding claim 14, SUN discloses the information processing device according to claim 1, wherein the processing circuitry is further configured to acquire elevation data indicating an elevation of a ground surface imaged by the imaging device, and (para 0037 discloses FIG. 5 shows the steps required to implement the algorithm. In step 92 Framemeta files are provided wherein every frame comprises IMU/GPS data (sensor information). In step 94 the digital elevation models (DEMs or elevation data) are combined with Framemeta files (i.e comprising the GPS/IMU sensor data) meeting the above claim limitations).  

10. Regarding claim 15, SUN discloses the information processing device according to claim 14, wherein the processing circuitry is further configured to associate the elevation data with the image (para 0037 discloses FIG. 5 shows the steps required to implement the algorithm. In step 92 Framemeta files are provided wherein every frame (i.e the image) comprises IMU/GPS data (sensor information). In step 94 the digital elevation models (DEMs or elevation data) are combined with Framemeta files (i.e comprising the GPS/IMU sensor data) meeting the above claim limitations).

11. Regarding claim 16, SUN discloses the information processing device according to claim 14, wherein the elevation data is acquired from map data containing information about a position and an elevation, on a basis of the position information about the mobile object (paras 0018, 0036, 0038 discloses acquiring the elevation data and The dual-swath imaging system 10 collects twice as much high-resolution aerial imagery as that from a single imager in a single flight line, providing enhanced effectiveness and greater efficiency for fast airborne mapping and data processing meeting the above claim limitations).  

12. Regarding claim 17, SUN discloses the information processing device according to claim 14, wherein the elevation data is acquired on a basis of distance information acquired by a ranging sensor mounted on the mobile object (para 0040 discloses With the integrated range finder (i.e ranging sensor for acquiring the elevation data) functions of the dual-swath cameras 12, 14, its images can be direct geo-referenced in real time even without access of the ready to use DEMs (i.e elevation data) meeting the above claim limitations).

13. Regarding claim 18, SUN discloses the information processing device according to claim 17, wherein the processing circuitry is further configured to acquire the elevation data from the ranging sensor (para 0040 discloses With the integrated range finder (i.e ranging sensor for acquiring the elevation data) functions of the dual-swath cameras 12, 14, its images can be direct geo-referenced in real time even without access of the ready to use DEMs (i.e elevation data) meeting the above claim limitations) according to the exposure notification signal transmitted from the imaging device in response to the imaging instruction, and associate the acquired elevation data with the sensor information (para 0036, 0040 discloses according to the exposure notification signal transmitted from the imaging device in response to the imaging instruction, and associate the acquired elevation data with the sensor information GPS/IMU sensor information).  
14. Claim 19 is a corresponding method claim of claim 1. See the corresponding explanation of claim 1.

15. Regarding claim 21, SUN discloses an image processing device (figs 1-5 shows the system/device for processing images), comprising: 
processing circuitry configured to receive a plurality of images with sensor information including position information, each position information being stored in association with a different one of the plurality of images and about a mobile object acquired according to an exposure notification signal, the exposure notification signal being transmitted from an imaging device in response to an imaging instruction (figs 1-5 and paras 0002, 0009-0012, 0018, 0026-0028, 0032, 0035-0039 and 0041 shows and discloses the portable system/device 10 using light weight mobile CPU’s and electronic components in the aircraft initializing and controlling the image acquisition of the aerial images using the cameras (i.e imaging instructions to capture the images by the imaging device/camera) mounted on the aircraft/aerial/UAV’s meeting the claim limitations of processing circuitry configured to acquire images captured according to an imaging instruction by an imaging device mounted on a mobile object, figs 1, 4, steps 66-76 and para 36 shows and discloses  The master control software 62 initializes in step 64 a GPS/IMU device in the instrument module 26 and acquires GPS/IMU position and altitude measurement data into dedicated computer buffer. It initializes in step 66 and tags time events for computer generated trigger pulses 23 that trigger Camera 12 and Camera 14 simultaneously (the trigger ports of Cameras 12 & 14 are parallel connected as shown in FIG. 1). It initializes in steps 68 and 70 Cameras 12 and 14 and their drives; in step 76 it collects and names image data, and directs the data to their dedicated SSDs 24, 25 and tags time events of each mid-point exposure into dedicated computer buffers and the GPS/IMU event buffer, where the mid-point exposure is precisely timed by the OEMV GPS receiver (manufactured by Novatel of Canada) inside the GPS/IMU device. In steps 74 and 76 the master software 60 organizes the event logging time series and reformats them into real-time metadata files for each frame captured and a collective metadata file for all frames captured for a whole line and then saves them into mass storage devices 24, 25 meeting the limitations of processing circuitry configured to receive a plurality of images with sensor information including position information, each position information being stored in association with a different one of the plurality of images and about a mobile object acquired according to an exposure notification signal, the exposure notification signal being transmitted from an imaging device in response to an imaging instruction), and create a composite image by arranging the plurality of images on a basis of the position information included in the sensor information (figs 1-3, paras 0018, 0034-0036 discloses creating a panorama image (i.e a composite image) from the plurality of captured images and attaching the real-time GPS/IMU metadata measurements (position information) of each image captured and recorded meeting the above claim limitations create a composite image by arranging the plurality of images on a basis of the position information included in the sensor information).  
16. Regarding claim 22, SUN discloses the image processing device according to claim 21, wherein the processing circuitry is further configured to create the composite image by arranging the plurality of images on a basis of elevation data indicating an elevation of a ground surface imaged by the imaging device (para 0018 discloses processing circuitry is further configured to create the composite image by arranging the plurality of images on a basis of elevation data indicating an elevation of a ground surface imaged by the imaging device).  

17. Regarding claim 26, SUN discloses the image processing device according to claim 22, wherein the elevation data is acquired from map data containing information about a position and an elevation (paras 0018, 0036, 0038 discloses acquiring the elevation data and The dual-swath imaging system 10 collects twice as much high-resolution aerial imagery as that from a single imager in a single flight line, providing enhanced effectiveness and greater efficiency for fast airborne mapping and data processing meeting the above claim limitations).

18. Regarding claim 28, SUN discloses the image processing device according to claim 22, wherein the elevation data is acquired by a ranging sensor mounted on the mobile object (para 0040 discloses With the integrated range finder (i.e ranging sensor for acquiring the elevation data) functions of the dual-swath cameras 12, 14, its images can be direct geo-referenced in real time even without access of the ready to use DEMs (i.e elevation data) meeting the above claim limitations).
  
19. Regarding claim 32, SUN discloses the information processing device according to claim 1, wherein the processing circuitry is configured to acquire a plurality of images captured by the imaging device mounted on the mobile object, the plurality of images being used to construct a composite image and including the acquired image, and the processing circuitry is configured to store position information for each of the plurality of images (figs 1-5 and paras 0002, 0009-0012, 0018, 0026-0028, 0032, 0034-0039 and 0041 discloses wherein the processing circuitry is configured to acquire a plurality of images captured by the imaging device mounted on the mobile object, the plurality of images being used to construct a composite image and including the acquired image, and the processing circuitry is configured to store position information for each of the plurality of images).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 33 is rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of Kaida (US10419675) hereafter Kaida.

20. Regarding claim 33, SUN discloses the information processing device according to claim 1. As seen above with respect to claim 1 and in para 0036 SUN discloses the exposure notification signal and exposure timing. Examiner also notes that from the above disclosure of SUN timing has start timing and end timing. SUN however do not recite in exact claim language, wherein the exposure notification signal is an exposure end notification signal.
Kaida discloses wherein the exposure notification signal is an exposure end notification signal (col 7 lines 65 through col 8 lines 2 discloses an exposure start timing and an exposure end timing in the image pick up part 105 meeting the limitations of an exposure notification signal and the exposure notification signal transmitted from the imaging device). Before the effective filing date of the invention was made, Kaida and SUN are combinable because they are from the same filed of endeavor and are analogous art of image data processing. The suggestion/motivation would be a system/method generating a natural composite image at col 2 lines 7-8 as taught by Kaida. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Kaida in the system/method of SUN to obtain the invention as specified in claim 33.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of over Naderhirn et al. (US20140168420) hereafter Naderhirn.
21. Regarding claim 11, SUN discloses the information processing device according to claim 10. SUN discloses arranging images as seen in figs 1-3. SUN however do not recite in exact claim language wherein the processing circuitry is further configured to arrange the plurality of images while correcting positions on a basis of the sensor information.  
	Naderhirn discloses (paras 0014, 0021 discloses removing distortion (correcting distortion) of the images captured at the relative position of the camera/sensor information meeting the above limitations wherein the processing circuitry is further configured to arrange the plurality of images while correcting positions on a basis of the sensor information). Before the effective filing date of the invention was made, Naderhirn and SUN are combinable because they are from the same filed of endevour and are analogous art of image processing. The suggestion/motivation would be a distortion free, true to scale image in para 0014. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Naderhirn in the method.system/device of SUN to obtain the invention as specified in claim 11.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable SUN in view of Jia et al. (US20170294002) hereafter Jia.

22. Regarding claim 12, SUN disclose the information processing device according to claim 10. SUN discloses in para 0036 the altitude information of the mobile object (i.e the aircraft or UAV) meeting the limitations of wherein the sensor information includes 
	Jia discloses the processing circuitry is further configured to arrange the acquired image while enlarging or reducing the acquired image on a basis of the altitude information (fig 9, paras 0037, 0051, 0065, 0084 and 0129 shows and disclose processing circuitry is further configured to arrange the acquired image while enlarging or reducing the acquired image on a basis of the altitude information (i.e the image is captured by the drone would obviously on the basis of the altitude) meeting the above claim limitations). Before the effective filing date of the invention was made, SUN and Jia are combinable because they are from the same filed of endeavor and are analogous art of image processing of the images captured by the aerial vehicle (i.e the aircraft or drones or UAV). The suggestion/motivation would be to adjust the images in-order for them to appear of high quality with improved image processing at paras 0002-0004). Therefore it would be obvious and with one of ordinary skill in the art to have recognized the advantages of Jia in the device of SUN to obtain the invention as specified in claim 12.	 

 23. Regarding claim 13, SUN disclose the information processing device according to claim 10. SUN disclose (para 0036 discloses These real time altitude measurements comprise the camera absolute orientations to an East-North-Up (ENU) local tangent reference coordinate system at the instant of the exposure in the form of pitch, roll, and yaw angles (i.e inclination of the mobile object or aircraft or UAV’s etc) wherein the sensor information includes inclination information about the mobile object. Also it is well-known in the image processing art to trim or crop an acquired image. SUN however do not recite in the exact claim language the processing circuitry is further configured to arrange the acquired image while performing 
	Jia shows and discloses the processing circuitry is further configured to arrange the acquired image while performing (fig 9 paras 0037, 0129 shows and discloses the images captured by the drones, aircrafts and performing the trimming (cropping) of the captured images meeting the above claim limitations, due to the reciutal of or only one is required to be met). Before the effective filing date of the invention was made, SUN and Jia are combinable because they are from the same filed of endeavor and are analogous art of image processing of the images captured by the aerial vehicle (i.e the aircraft or drones or UAV). The suggestion/motivation would be to adjust the images in-order for them to appear of high quality with improved image processing at paras 0002-0004). Therefore it would be obvious and with one of ordinary skill in the art to have recognized the advantages of Jia in the device of SUN to obtain the invention as specified in claim 13.	  

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669